Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending for examination as filed April 12, 2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the features of claim 15 are not provided in the specification as filed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: optical measurement unit, weighing unit, and  control unit in claims 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last line, “the volume” is confusing as to whether the volume of step i) or ii), or both is optically measured. For the purpose of examination, any of these is understood to meet the claimed requirements, but applicant should clarify what is intended, without adding new matter.
Claim 5 has the surface roughness of the coating is “post-processed in a model created on the basis of volume measurement for comparing with a mechanical measurement”.  This is confusing as to what is intended.  The specification describes forming a three-dimensional model of the shape of the object with surface roughness depicted, and the surface roughness can be post-processed comparing with a mechanical measurement, such as can be smoothed by software post-processing (paragraph 0014).  It is unclear how this would be “in a model” and what “mechanical measurement” is compared to the model, where a mechanical treatment is described.  Does applicant mean using the shape with its roughness determined to guide a mechanical treatment?  For the purpose of examination, it is understood that this meets the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
Claims 10 and 11, refer to “the coating”, where it is unclear if this refers to the coating on the basic body or the coating on a component of parent claim 8.  For the purpose of examination, either is understood to be referred to, but applicant should clarify what is intended, without adding new matter.
Claim 14, “control unit” is unclear as to what is intended as a “control unit” as this invokes 35 USC 112(f) interpretation, but no specific control unit device is disclosed.  Claim 15 refers to a computer program to command the control unit, implying a computer is used, but this would be a generic description, without specificity. For the purpose of examination, a computer or any other device that controls is understood to be referred to, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of all claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102507370 (hereinafter ‘370).
Claim 1: ‘370 provides a method for characterizing a coating, with prior to coating, measuring a mass and/or volume of a basic body (here uncoated microsphere), then measuring mass and volume of the basic body with an applied  coating, then for characterizing the coating, determining a density of the coating from volume and mass measurements (note 0016, 0020-0022, 0038), and where the volume is optically measured (note 0018-0021, volume determined from an image, oo25, image from laser, so optical).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8-10 and  12 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102007011728 (hereinafter ‘728) in view of ETIHER  CN 209166634 (hereinafter ‘634) OR Arnold et al (US 2020/0317561).
Claim 1: ‘728 teaches a method of characterizing a coating, comprising the steps of measuring a mass (weight) and/or a volume of a basic body (uncoated sample) prior to coating, then applying a coating and measuring a mass and volume of the basic body with an applied coating, and for characterizing the coating, determining a density of the coating from volume and mass measurements (note 0001, 0015-0018).
‘728 does not specifically teach to measure the volume optically.  
(A) Using ‘634: However, ‘634 describes the conventional device of an all in one machine that provides for both weighing and volume measurement of an article, where a measurement camera lens (optical system) is provided for measuring the volume of the article (abstract, translation page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 to measure the volume optically, with a system as in ‘634 with an expectation of predictably acceptable and efficient results, where ‘728 wants to measure weight and volume, and ‘634 provides a device with optical volume measurement that efficiently provides both weight and volume measuring.
(B) Using Arnold: Arnold teaches determining density of an article by weighing an article and determining volume using an optical measurement by means of a strip projection process (ATOS 3D scanner), and then determining density from the mass and volume (0056).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 to provide optical measurement of the volume as suggested by Arnold with an expectation of predictably acceptable results, since ‘728 indicates measuring volume, and Arnold teaches that a known system for measuring volume of an article as part of determining density would an optical measuring system.
Claim 3: As to the density of the basic body being known and only the volume or the mass is measured prior to coating, this would have been obvious from the process of ‘728 in view of ‘634, since ‘728 teaches using button samples (0015), which test possible results (note 0015, 0029) with different samples with a changed process (0016), and therefore it would have been obvious to provide multiple testing to get the best results  (note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), as to the obviousness of duplication of parts, or here the test process), with the same type button sample basic body, so that once a density determined for one button sample, it would be the same for all, and therefore, only the volume or mass would be needed to provide the desired results to determine the coating features, and it would be efficient to only need to do one measurement.     
Claim 8: ‘728 would suggest that the coating can be for a turbomachine, noting the use of the process for plasma sprayed layers (0001, 0010), and the coatings desired to be use in the area of gas turbines, including turbine blades and housing (note 0003), and, thus would be for a “turbomachine” of the gas turbine, and after the best coating determined, the turbomachine component would be coated.
Claim 9: ‘728 would further suggest that the component is coated, and in parallel therewith, a basic body that is different from a component coated for characterizing the coating, as it indicates the desire to coat turbine blades, etc. as discussed for claim 8, and also performs tests on button samples (0015), and therefore, would also predictably and acceptably allow coating of the desired component and further testing to occur at the same time/in parallel.
Claim 10: ‘728 provides that the coating is a thermally sprayed (plasma sprayed) coating (0010, claim 4).
Claim 12: ‘728 suggests that the coating can be provided for a housing part (0003).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘728 in view of EITHER ‘634 OR Arnold as applied to claims 1, 3, 8-10 and 12 above, and further in view of Arnold et al (US 2020/0317561).
Claim 2: As to the optical measurement produced in a structured light projection method,  Arnold teaches determining density of an article by weighing an article and determining volume using an optical measurement by means of a strip projection process (ATOS 3D scanner), and then determining density from the mass and volume (0056).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 in view of EITHER ‘634 OR Arnold to provide optical measurement using a strip projection process (ATOS 3D scanner) as suggested by Arnold with an expectation of predictably acceptable results, since (1) when using ‘728 in view of ‘634,  ‘634 teaches measuring volume with an optical system, and Arnold teaches that another known optical system for measuring volume would be a strip projection process (ATOS 3D scanner), which would further be understood to be a structured light projection method (noting that applicant describes ATOS as providing such a structured light projection method, note paragraph 011 of the specification as filed), and (2) when using ‘728 in view of Arnold, this would be the type of optical measurement system suggested by Arnold.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘728 in view of EITHER ‘634 OR Arnold as applied to claims 1, 3, 8-10 and 12 above, and further in view of  Pike (US 5311286) and WO 2021/051197 (hereinafter ‘197).
Claim 4: As to optically measuring the surface roughness of the coating at the same time as the measurement of the volume, ‘728 teaches forming plasma sprayed coatings (0001), desired for components for gas turbines, such as turbine blades, housings, etc (0003). 
Pike further teaches that manufactured articles can have undesired roughness that must be smoothed, and that is known to need to determine surface roughness as part of this process (note column 1, lines 10-40), and describes providing an optical method for measuring the surface roughness (note column 2, lines 20-40), which can be used at various stages of making an article (column 3, lines 55-68), and where it exemplifies measuring surface roughness of a plasma sprayed coating (column 7, lines 55-65). 
Additionally, ‘197 describes how an optical device can be used for measuring volume (laser) and the device for the system  can also determine layer roughness (note 0011, 0013), using the laser assembly for the volume (note 0016 at (1) and (9)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 in view of EITHER ‘634 OR Arnold to provide that there is optical measurement of the surface roughness at the same time the volume is measured as suggested by Pike and ‘197 to provide a desirable surface roughness control, because ‘728 indicates plasma spraying and measuring volume of coatings from plasma spraying, Pike indicates plasma sprayed coatings are also desired to have surface roughness measured using optical means, and ‘197 indicates that it is conventionally known to have the same device provide optical measuring of a volume and surface roughness of a layer, where since the same device is used, it would have been obvious to perform the actions at the same time for efficiency, and to perform this on the sample as well, so the same surface as would be provided by the coating on the component is tested.
Claim 5: noting the confusion as to what is intended (see the 35 USC 112 rejection above), Pike would indicate that the roughness determined is used for guiding further mechanical treatment (since the determined roughness would be used to determine when an optimum ground surface quality achieved--that is, would more mechanical treatment/grinding needed or not) (note column 1, lines 10-40, column 3, lines 55-68).  Furthermore, by determining the volume, a shape of the article would be determined (note ‘197, for example, measuring surface area occupied by the powder on a plate, for example (0016), and ‘728 measuring dimensions of the sample (0015)), so the shape of the article with its roughness would be used for determining the future mechanical treatment.

Claims 6 and 9 and also optionally, 8-10 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over ‘728 in view of EITHER ‘634 OR Arnold as applied to claims 1, 3, 8-10 and 12 above, and further in view of  Stamm (US 2011/0287269).
Claim 6: As to the coating thickness, ‘728 teaches forming plasma sprayed coatings (0001), desired for components for gas turbines, such as turbine blades, housings, etc (0003). 
Stamm teaches how coatings can be desired for components of a gas turbine or steam engine (0011, 0045), including a guide vane, rotor blade or heat shield element (0042), where such a coating can be applied by plasma spraying (0045) and have a thickness of 100-300 microns (0040), in the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 in view of EITHER ‘634 OR Arnold to provide a coating thickness of 100-300 microns (0.1 to 0.3 mm) as suggested Stamm with an expectation of predictably acceptable results, since ‘728 indicates forming plasma sprayed coatings which are desired for components for gas turbines, and Stamm indicates that when providing coating for components of gas turbine engines by plasma spraying, a desired thickness can be 100-300 microns.
Claim 8: As to providing the coating of a component for a turbomachine, ‘728 teaches forming plasma sprayed coatings (0001), desired for components for gas turbines, such as turbine blades, housings, etc (0003). 
Stamm teaches how coatings can be desired for components of a gas turbine or steam engine (0011, 0045), including a guide vane, rotor blade or heat shield element (0042), where such a coating can be applied by plasma spraying (0045), where the turbine component would be part of a turbomachine (noting operation of the gas turbine described and engine connection) (0046-0052).
Therefore, it would specifically have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 in view of EITHER ‘634 OR Arnold to provide coating a component for a turbomachine as suggested Stamm with an expectation of predictably acceptable results, since ‘728 indicates forming plasma sprayed coatings which are desired for components for gas turbines, and Stamm indicates the desire to provide plasma sprayed coatings on components of a turbomachine, indicating a desired article on which to provide the coating of desired quality of ‘728.
Claim 9: ‘728 would further suggest that the component is coated, and in parallel therewith, a basic body that is different from a component coated for characterizing the coating, as it indicates the desire to coat turbine blades, etc. as discussed for claim 8, and also performs tests on button samples (0015), and therefore, would also predictably and acceptably allow coating of the desired component and further testing to occur at the same time/in parallel.
Claim 10: ‘728 provides that the coating is a thermally sprayed (plasma sprayed) coating (0010, claim 4).  Stamm also describes a plasma sprayed coating (0045).
Claim 11: Stamm would further indicate that a heat treating can be provided after the coating applied to the component, from the effect on heat in use (note 0041), where this would be suggested to be carried out after step iii), since step iii) would be part of determining the coating to use, so before the applying to the component and use. 
Claim 12: ‘728 suggests that the coating can be provided for a housing part (0003). Stamm describes coating heat shield element 155 (0042), which can be for the wall of the combustion chamber, which can be considered a housing for combustion (0073-0074).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘728 in view of EITHER ‘634 OR Arnold as applied to claims 1, 3, 8-10 and 12 above and further in view of  Grosskurth et al (US 2009/0153877).
Claim 7: As to prior to step ii), a surface of coating, which surface is to be measured, is treated to reduce reflections, Grosskurth describes surfaces such as turbine blades (0004), and describes how that when using optical sensors, such as cameras, etc. for 3D measurements, it is desired for the surface to have minimal specular reflectance (0003), where volume models can be provided (0020), where a coating can be provided to reduce reflectance before measuring (0006-0007, abstract, figure 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 in view of EITHER ‘634 OR Arnold to provide a surface treatment to reduce reflections before the optical measuring (step ii) as suggested by Grosskurth to provide desirable measuring, since ‘728 is providing an optical measuring, and Grosskurth indicates how it can be desired to reduce reflectance on a surface to be optically measured, including for volume, before the optical measuring, as discussed above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘728 in view of EITHER ‘634 OR Arnold as applied to claims 1, 3, 8-10 and 12 above OR over ‘728 in view of EITHER ‘634 OR Arnold, further in view of Stamm as applied to claims 6 and 8-12 above, and further in view of  Feist (US 2004/0067116).
Claim 13: As to providing the coating of a component for a turbomachine, where the component is housing part, ‘728 teaches forming plasma sprayed coatings (0001), desired for components for gas turbines, such as turbine blades, housings, etc (0003), and when used, Stamm would also indicate housing parts can be treated as discussed for claim 12 above. 
As to a run-in lining being coated, Feist further teaches that it is well known for thermally sprayed linings to be used in turbomachines, such as gas turbines, as run-in linings (0002).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 in view of EITHER ‘634 OR Arnold/‘728 in view of EITHER ‘634 OR Arnold, further in view of Stamm to provide the coating as a run-in lining of the housing part as suggested by Feist with an expectation of predictably acceptable results, since ‘728 desires coatings for housings of gas turbines (and when used, Stamm would also note coatings for housing) and Feist would indicate the conventional use of thermal sprayed coatings on run-in linings of turbomachines of gas turbines, and thus would suggest use as a lining on the run-in areas of the housings

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘728 in view of EITHER ‘634 OR Arnold as applied to claims 1, 3, 8-10 and 12 above, and further in view of  WO 2021/051197 (hereinafter ‘197) and specifically Arnold et al (2020/0317561).
Claims 14, 15: (A) using ‘728 in view of ‘634: As to providing a holder for arranging the basic body and an optical measurement unit configured and arranged for measuring the volume of the basic body arranged in the holder, with a weighing unit for measuring a mass of the basic body arranged in the holder, this would be suggested by ‘634, note translation, pages 2-3 and figure 1, which corresponds to the figure 2 of applicant, and thus is understood to describe a holder, weighing unit, and optical measuring unit), and it would be understood that the basic body would be arranged in the holder before and after the coating to provide the optical measurement and weighing from those units to carry out steps i) and ii).
  Furthermore, as (1) the specific weighing unit and optical measuring unit (as per 35 USC 112(f)), and there being a control unit configured and arranged to provide the steps i), ii) and iii), and the providing of a computer program, which has commands that, during execution thereof by the control unit, to induce the latter to initiate and carry out steps i)-iii), 
‘197 describes providing a device that allows arranging of a basic body (center plate 31) on which coating (of powder) is to provided, on a holder (note plate 24, etc.) (0050, 0056-0057, figures 2, 3), where the device is also provided with an optical measurement unit for measuring volume (note 0066-0068, 0011), and a weighing unit for measuring a mass of the basic body arranged on a holder using a load cell (0056).  ‘197 further describes using a computer as a control unit, as it controls the movements of all components and collects data accordingly (0073) and controls the components (note 0016 (15), and note claims 17, 18), and is indicated for analysis of the data (0014). 
Arnold teaches determining density of an article by weighing an article and determining volume using an optical measurement by means of a strip projection process (ATOS 3D scanner), and then determining density from the mass and volume (0056).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 in view of ‘634 to have a holder for arranging the basic body, provide an optical measurement unit configured and arranged for measuring the volume of the basic body arranged in the holder, a weighing unit for measuring a mass of the basic body arranged in the holder and a control unit, where the body would be arranged in the holder before and after the coating, and the control unit configured and arranged to induce the optical measurement unit and weighing unit to carry out the steps i) and ii) and determine the density of the coating according to step iii) as suggested by ‘634, ‘197 and Arnold to provide a predictably acceptable determination, as ‘634 and ‘197 would indicate how holders would be provided and used to hold the body while measuring, ‘634, ‘197 and Arnold would describe providing optical measuring units and measuring in a holder, ‘634 and ‘197 would describe weighing units for measuring a mass of the body arranged in a holder, and ‘197 would suggested how a control unit can be conventionally provided to control the components and collect data, and analysis of data, which would at least suggest that it also determines the density as an analysis of the data, and such control over the components would indicate using the controller to induce the optical measurement and to carry out the steps i), ii) and iii).  As to the optical measurement unit corresponding to that described in the disclosure for 35 USC 112(f) interpretation, Arnold would describe and suggest the use of an ATOS system, as discussed above, as at least predictably acceptable as a known optical volume determination system, and since applicant discloses use of such a system (note the disclosure as filed at 0011), it would meet the requirements under 35 USC 112(f).  As to the weighing unit, ‘197 would describe and suggest using a load cell, as discussed above, as at least predictably acceptable as a known mass determination system, and this would be understood to correspond to, or at least be substantially equivalent to, that described by applicant (note 0022 of the specification as filed, with a precision balance, where the Examiner would understand that a precision balance would conventionally be known to use a load cell system, such as that described by ‘197).  As to the control unit, the computer is understood to meet the requirements under 35 USC 112(f), noting the confusion as to what is taught by applicant in the 35 USC 112 rejection above. 
Furthermore, as to the computer program of claim 15, since a computer would be suggested as the control unit, it would have been obvious to one of ordinary skill in the art that a computer program would be provided as to the commands to execute steps i), ii) and iii) as provided by the computer, since the Examiner takes Official Notice that computers would be conventionally provided with computer programs to run the desired processes of the computer.
(B) using ‘728 in view of Arnold: As to providing a holder for arranging the basic body and an optical measurement unit configured and arranged for measuring the volume of the basic body arranged in the holder, with a weighing unit for measuring a mass of the basic body arranged in the holder, and the specific weighing unit and optical measuring unit (as per 35 USC 112(f)), and there being a control unit configured and arranged to provide the steps i), ii) and iii), and the providing of a computer program, which has commands that, during execution thereof by the control unit, to induce the latter to initiate and carry out steps i)-iii), 
‘197 describes providing a device that allows arranging of a basic body (center plate 31) on which coating (of powder) is to provided, on a holder (note plate 24, etc.) (0050, 0056-0057, figures 2, 3), where the device is also provided with an optical measurement unit for measuring volume (note 0066-0068, 0011), and a weighing unit for measuring a mass of the basic body arranged on a holder using a load cell (0056).  ‘197 further describes using a computer as a control unit, as it controls the movements of all components and collects data accordingly (0073) and controls the components (note 0016 (15), and note claims 17, 18), and is indicated for analysis of the data (0014). 
Arnold teaches determining density of an article by weighing an article and determining volume using an optical measurement by means of a strip projection process (ATOS 3D scanner), and then determining density from the mass and volume (0056).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 in view of Arnold to have a holder for arranging the basic body, provide an optical measurement unit configured and arranged for measuring the volume of the basic body arranged in the holder, a weighing unit for measuring a mass of the basic body arranged in the holder and a control unit, where the body would be arranged in the holder before and after the coating, and the control unit configured and arranged to induce the optical measurement unit and weighing unit to carry out the steps i) and ii) and determine the density of the coating according to step iii) as suggested by ‘197 and Arnold to provide a predictably acceptable determination, as ‘197 would indicate how holders would be provided and used to hold the body while measuring, ‘197 and Arnold would describe providing optical measuring units and measuring in a holder,  ‘197 would describe weighing units for measuring a mass of the body arranged in a holder, and ‘197 would suggested how a control unit can be conventionally provided to control the components and collect data, and analysis of data, which would at least suggest that it also determines the density as an analysis of the data, and such control over the components would indicate using the controller to induce the optical measurement and to carry out the steps i), ii) and iii).  As to the optical measurement unit corresponding to that described in the disclosure for 35 USC 112(f) interpretation, Arnold would describe and suggest the use of an ATOS system, as discussed above, as at least predictably acceptable as a known optical volume determination system, and since applicant discloses use of such a system (note the disclosure as filed at 0011), it would meet the requirements under 35 USC 112(f).  As to the weighing unit, ‘197 would describe and suggest using a load cell, as discussed above, as at least predictably acceptable as a known mass determination system, and this would be understood to correspond to, or at least be substantially equivalent to, that described by applicant (note 0022 of the specification as filed, with a precision balance, where the Examiner would understand that a precision balance would conventionally be known to use a load cell system, such as that described by ‘197).  As to the control unit, the computer is understood to meet the requirements under 35 USC 112(f), noting the confusion as to what is taught by applicant in the 35 USC 112 rejection above. 
Furthermore, as to the computer program of claim 15, since a computer would be suggested as the control unit, it would have been obvious to one of ordinary skill in the art that a computer program would be provided as to the commands to execute steps i), ii) and iii) as provided by the computer, since the Examiner takes Official Notice that computers would be conventionally provided with computer programs to run the desired processes of the computer.

Note that  WO 2021/051197 was provided with the IDS of September 8, 2022.

Esser et al (US 2016/0252389) notes a precision balance with a load cell (0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718